Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 1 of 46




               EXHIBIT C
          Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 2 of 46                          a
                                                                                                   IN


                                REPRESENTATION CERTIFICATE                                         ^
                                                                                                   *
                                                                                                   CO
                The undersigned Tenant's Development II Corporation (the "Developments
General Partner"), as general partner of Tenant's Development II, Limited Partnership (referred*1
to herein as the "Development Partnership"), for good and valuable consideration, the adequacy11
and sufficiency of which are admitted, hereby represents, warrants and covenants as set forth™,
herein for the benefit of AMTAX Holdings 227. LLC an Ohio limited partnership (the
"Investment Partnership")                          , general partner of the Investment Partnership
(the "Investment General Partner"), and Bronson & Migliaccio, LLP, legal counsel to the
Investment Partnership and the Investment General Partner ("Counsel"). The representations
contained herein will be relied upon by the Investment Partnership and the Investment General
Partner in connection with (i) the acquisition by the Investment Partnership of the sole limited
partner interest in, and the contribution of capital by the Investment Partnership to, the
Development Partnership, and (ii) the offer and sale of limited partner interests in the Investment
Partnership (the "Offering"). The representations contained herein will be relied upon by
Counsel in rendering its opinion on certain material tax and other matters (the "Opinion"),
evaluating the accuracy and completeness of the disclosures of material information in
connection with the Offering and to the Development Partnership.

               All capitalized terms not otherwise defined herein shall have the same meaning
given to them in the Development Partnership's Amended and Restated Agreement of Limited
Partnership dated as June 20, 2003 (the "Partnership Agreement").

               The undersigned acknowledges and agrees that each of the following
representations constitutes a material representation to be relied upon by the Investment
Partnership and the Investment General Partner in respect of the Development Partnership and
the Offering, and by Counsel in rendering its Opinion and that all such representations,
covenants, and warranties will survive, and not be merged into, the Partnership Agreement. The
undersigned hereby represents that it is the Development General Partner and that it has
knowledge of the matters referenced herein.

              The undersigned hereby represents, warrants and covenants, for the benefit of the
Investment Partnership, the Investment General Partner and Counsel as follows:

                   A.    With respect to the Development Partnership:

                   (1)   The Development Partnership is a limited partnership duly formed and
                         validly existing as a limited partnership pursuant to the Massachusetts
                         Revised Uniform Limited Partnership Act. A copy of its Limited
                         Partnership Certificate, and amendments thereto, and a Certificate of Legal

                                                  -1-
GSDOCS-1170031-2
          Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 3 of 46


                                                                                                        D

                         Existence from the Secretary         of State are attached hereto         as?
                                                                                                    U
                         SCHEDULE A.                                                                 *
                                                                                                    CO
                   (2)   The Development General Partner is a duly formed and validly existing}-
                         Massachusetts corporation and has full power and legal authority to entefH
                         into and perform the terms of the Partnership Agreement and the0
                         obligations in connection with the Tax Credits and to take any and alt"
                         actions under the Partnership Agreement. A Certificate of Good Standing,
                         certified copy of the Articles of Incorporation of the Development General
                         Partner and a corporate resolution authorizing the transactions are attached
                         hereto as SCHEDULE B.               In connection with the transactions
                         contemplated thereby, the Development General Partner has obtained all
                         requisite consents and approvals with respect thereto, the Partnership
                         Agreement has been duly executed by the Development General Partner,
                         and the Partnership Agreement is valid and binding on the Development
                         General Partner subject only to the Investment Partnership's due execution
                         thereof as limited partner.

                   (3)   Upon the Investment Partnership's due execution of the Partnership
                         Agreement and the filing of an amended certificate of limited partnership
                         in the appropriate public office(s) if necessary, the Investment Partnership
                         will be admitted as the sole limited partner of the Development
                         Partnership. The limited partner interest in the Development Partnership
                         to be acquired by the Investment Partnership will be validly issued, and
                         will be acquired free and clear of any charge, lien or encumbrance except
                         as specifically set forth in the Partnership Agreement.

                   (4)   The Development General Partner will at all times use its best efforts to do
                         or cause to be done all things necessary or proper within its power or
                         control to protect the rights] of the Investment Partnership as a limited
                         partner of the Development Partnership, provided this obligation creates
                         no additional obligation to advance additional funds, except as provided in
                         the Partnership Agreement.

                   (5)   The Development Partnership will at all times during the term of its
                         existence be operated in accordance with the terms of (a) the Partnership
                         Agreement, (b) all other agreements and documents executed in
                         furtherance of or in connection with the Partnership Agreement, (c) the
                         Massachusetts Revised Uniform Limited Partnership Act, and (d) all other
                         applicable law.




GSDOCS-1170031-2
          Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 4 of 46                           N
                                                                                                       N

                                                                                                       Q
                   (6)    The Development Partnership will at all times during the term of its^
                          existence carry on and conduct its business as an activity engaged in for
                          profit. The Development Partnership will not elect out of treatment as a_0
                          partnership under Subchapter K of the Code nor take any actiont-
                          inconsistent with its classification as a partnership for tax purposes. fH


                   (7)    The sole activity of the Development Partnership will be the acquisition,
                          rehabilitation, operation and management of its property as a low-income
                          housing project (the "Property") plus any other activity provided for in
                          Section 2.3 of the Partnership Agreement.

                   (8)    The Developing General Partner is not insolvent as defined either in the
                          Uniform Fraudulent Transfer Act or any other fraudulent conveyance law
                          that may be applicable under the laws of the State. A copy of the two
                          prior years Federal and State tax returns for the Partnership, are attached
                          hereto as SCHEDULE C.

                   (9)    The Development Partnership has good and marketable title to the real and
                          personal property constituting the Property, and the Development
                          Partnership has obtained a policy of title insurance for its value with
                          respect to the appraised value and partner's equity thereof. A copy of the
                          title policy for the Property along with the Deed for the Property is
                          attached hereto as SCHEDULE D.

                   (10)   The construction of the Property will comply with all requirements of the
                          construction lender and State Credit Agency and with all applicable
                          building and safety code requirements and will be of good quality and at
                          least equivalent to the quality of construction of comparable projects. The
                          Development Partnership will maintain policies of fire, liability and
                          casualty insurance on the Property in such amounts, and against such
                          losses and risks, as are generally maintained for comparable properties in
                          consideration of the total amounts invested in the Property unless
                          otherwise specified in the Partnership Agreement.

                   (11)   The Development General Partner does not intend nor does it anticipate
                          that any creditor of the Development Partnership that has made or may
                          make a nonrecourse loan to the Development Partnership will have or
                          acquire at any time, as a result of the making of such loan, any direct or
                          indirect interest in the profits, capital or property of the Development
                          Partnership, other than as a secured creditor of the Development
                          Partnership.

GSDOCS-1170031-2
          Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 5 of 46
                                                                                                     01



                   (12)   No Partner has or will have any personal liability with respect to
                          Permanent Mortgage Loan or any permanent mortgage indebtedness wi%j
                          respect to the Property except for those standard non-recourse carve-outt1
                          provisions set forth in the Loan Documents..                          r*l
                                                                                                     JJ
                   (13)   No event of involuntary withdrawal has occurred within the past 10 yearsT"
                          or is contemplated, threatened or pending, with respect to the
                          Development General Partner or any Affiliate.

                   (14)          (i) No litigation, investigation, tax audit or proceeding against the
                                 Development Partnership or the Development General Partner or
                                 Affiliates thereof (nor any other litigation, investigation or
                                 proceeding directly affecting the Property) is pending or, to the
                                 knowledge of the Development General Partner, threatened before
                                 any court, administrative agency or other governmental authority
                                 which would, if adversely determined, have a material adverse
                                 effect on the Development Partnership or the Property or adversely
                                 affect the ability of the Development General Partner or any
                                 Affiliate to perform their respective obligations with respect
                                 thereto.

                                 (ii) All litigation, investigations, tax audits, judgments, orders or
                                 other proceedings in which the Development Partnership or
                                 Development General Partner are defendants, or involving the
                                 Property, or in which counterclaims have been asserted against
                                 them, or involving the Property, civil, penal or administrative, are
                                 listed on SCHEDULE E attached hereto.

                                 (iii) The UCC, tax, lien, judgment and litigation searches for the
                                 Development Partnership and the Development General Partner
                                 attached hereto as SCHEDULE F have been completed in all
                                 relevant jurisdictions.

                                 (iv) To the best of the knowledge of the Development General
                                 Partner, neither this Representation Certificate nor the
                                 representations and warranties by the Development General
                                 Partner contained herein or in any documents, instruments,
                                 certificates or schedules furnished pursuant hereto in connection
                                 with the transaction contemplated hereby contain any untrue
                                 statement of a material fact or omit to state a material fact
                                 necessary to make the statements or facts contained herein and
                                                   -4-

GSDOCS-1170031-2
          Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 6 of 46
                                                                                                      N

                                                                                                      a
                                 therein not misleading. To the best of the knowledge of thdj
                                 Development General Partner, there is no fact which materially,
                                 adversely affects, or in the future may adversely affect, the_y
                                 businesses, operation, affairs, conditions or prospects of the assets^
                                 or the business of the Partnership which has not been set forth iitn
                                 this Representation Certificate or in the documents, instruments,-^
                                 certificates or schedules furnished pursuant hereto or concurrently~
                                 . . .                                                               u
                                 herewith.

                   (15)   No default by the Development General Partner, any Affiliate thereof
                          having any relationship with the Property, or the Development
                          Partnership, in any material respect has occurred or is continuing (nor has
                          there occurred any event which, with the giving of notice or the passage of
                          time or both, would constitute such a default in any material respect) under
                          any material contract to which the Development Partnership or the
                          Property is subject, and all such contracts are in full force and effect. The
                          Development Partnership and the Development General Partner are
                          solvent and are not subject to any proceedings in bankruptcy, insolvency
                          or assignment for the benefit or creditors, nor are they in dissolution,
                          liquidation or reorganization.

                   (16)          (i) The development of the Property shall be completed pursuant to
                                 the Partnership and State Credit Agency approved budget plans,
                                 specifications and other construction documents related thereto;
                                 there is no material violation by the Development Partnership or
                                 the Development General Partner of any zoning, environmental or
                                 similar regulation applicable to the Property which would have a
                                 material adverse effect thereon and the Development Partnership
                                 has complied and intends to comply with all applicable municipal
                                 and other laws, ordinances and regulations relating to the
                                 development and operation of the Property.

                                 (ii) In connection with the admission of the Investment Partnership
                                 as a limited partner in the Development Partnership, no brokers,
                                 finders or agents have been retained or employed in connection
                                 therewith.

                   (17)   All accounts of the Development Partnership required to be maintained
                          under the terms of the Permanent Mortgage Loan, including, but not
                          limited to, any account for replacement reserves, will be funded to the
                          levels required by the Permanent Lender.

                                                   -5-

GSDOCS-1170031-2
          Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 7 of 46
                                                                                                       (M

                                                                                                       D
                   (18)          (i) The Development General Partner reasonably believes to
                                 best of its knowledge and based on information from theft
                                 Accountants, that the proposed treatment of the Development
                                 Partnership's Property for cost recovery purposes and low-income^-
                                 housing credit purposes under the Code, including the allocation ofn
                                 costs between recoverable and nonrecoverable property, the0
                                 allocation of Tax Credit between the General Partner and Limited"
                                 Partner, the characterization of recoverable property as real or
                                 personal and the inclusion of certain capitalized fees and other
                                 expenses in the recoverable basis of such Property or as chargeable
                                 to the capital account of its Property, and the allocations of profit,
                                 loss, income and expense, is proper and is supported by the facts.

                                 (ii) The Development General Partner shall indemnify and hold
                                 harmless the Investment Partnership from any tax deficiencies,
                                 penalties, damages or costs incurred by the Development
                                 Partnership or causing a loss of cash flow to the Investment
                                 Partnership arising from a tax audit, tax assessment, adjustment or
                                 amendment to a Development Partnership tax return, for any
                                 period prior to the tax year of admission to the Development
                                 Partnership of the Investment Partnership.

                   (19)   The Development General Partner shall at all times use its best efforts to
                          assure that the Development Partnership shall provide tax information,
                          specifically including Schedule K-l, to the Investment Partnership timely,
                          as set forth in the Partnership Agreement.

                   B.     With respect to the Tax Credit:

                   (20)   The Development General Partner shall maintain the Property as a
                          "qualified low-income housing project" within the meaning of section
                          42(g) of the Internal Revenue Code of 1986, as amended (the "Code")
                          during the "compliance period" as defined in section 42(i)(l) of the Code
                          (the "Compliance Period"), and the "extended use period" as defined in
                          section 42(h)(6) of the Code, including the set aside requirements of units
                          in the Property for certain income targets as set forth in section 42(g)(l) of
                          the Code and the rent restrictions set forth in section 42(g)(2) of the Code
                          and in accordance with the Section 42(m)(2)(D) feasibility determination.

                   (21)   The Development General Partner shall at all times use its best efforts to
                          do or cause to be done all things necessary to obtain and retain tenants

                                                    -6-

GSDOCS-1170031-2
          Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 8 of 46                              JD



                                                                                                       D
                          who satisfy the requirements necessary to qualify the Property to receive0
                          the Tax Credit.


                   (22)   The Development General Partner shall qualify all of the apartment units*]
                          needed to satisfy the Tax Credit requirement during the Compliance^
                          Period.                                                                 *"
                                                                                                       P
                   (23)   The Development General Partner intends and will exercise its best efforts
                          to assure that the Tax Credit will be available for all Low Income Units in
                          the Property for each of the ten (10) years permitted by the Code.

                   (24)   The Development General Partner intends and will exercise its best efforts
                          to assure that, during the fifteen (15) year Compliance Period, the Property
                          will remain in compliance with applicable requirements to avoid recapture
                          of any Tax Credit.

                   (25)   The Development Partnership has obtained from the Agency a reservation
                          of Tax Credit in the aggregate amount of $1,709,778 per year, and that
                          such reservation is in full force and effect. A copy of the reservation
                          documents are attached hereto as SCHEDULE G.

                   (26)   The Development General Partner will exercise its best efforts to insure
                          that 50% or more of the aggregate basis of the building and the land on
                          which it is situated are financed with a loan that is funded with the
                          proceeds of bonds that are tax exempt and that principal payments made
                          with respect to the loan amount from the tax-exempt bonds are applied
                          within a reasonable period to redeem the bonds, the proceeds of which
                          were used to provide the loan amount of Tax Credit otherwise allowable to
                          the Partnership.


               C.     With respect to the letter of Paramount Financial Group, Inc., or an
Affiliate dated August 23. 2002 and executed by the Development General Partner, or an
Affiliate on August 27. 2002 (the "Investment Letter").

                   (27)   All representations and warranties of the Development General Partner
                          and the Development Partnership therein contained, except as modified,
                          changed, altered or deleted, in writing, are in all material respects true and
                          correct to the same extent as if made on and as of this date. All
                          representations and warranties of the Development General Partner



GSDOCS-1170031-2
          Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 9 of 46                              f\

                                                                                                    O
                          contained in the Partnership Agreement are true and correct to the same
                          extent as if made on and as of this date.                               t
                                                                                                    03
                   (28)   All conditions to the obligations of the Investment Partnership thereunder^*
                          and under the Partnership Agreement to the payment of the initial capital*1
                          contribution by the Investment Partnership have been satisfied.           -°

                   (29)   All obligations of the Development General Partner or the Partnership
                          required to be performed at or prior to the Closing Date thereunder and of
                          the payment of its capital contribution under the Partnership Agreement
                          have been performed.

                D.        With respect to the Development General Partner and all corporate
Affiliates thereof:

                   (33)   Within the past ten years, no such person has been the subject of a
                          bankruptcy, insolvency, receivership, or similar proceeding.

                   (34)   Within the past ten years, no such person has been convicted in any
                          criminal proceeding (other than minor traffic violations).

                   (35)   Within the past ten years, no such person has been convicted of any felony
                          or misdemeanor regarding securities transactions, S.E.C. or other
                          securities regulatory filings or securities industry activities.

                   (36)   Within the past ten years, no such person has been the subject of any order
                          of any court enjoining or restraining the Development General Partners
                          from engaging or continuing in any conduct in connection with securities
                          regulatory filings or securities industry activities.

                   (37)   No such person has been the subject of any S.E.C. , state securities
                          regulatory authority, N.A.S.D., or U.S. Postal Service investigation,
                          proceeding, hearing or order.

                   (38)   No such person has been suspended or expelled from any securities
                          exchange or barred from association with any member thereof.

               In addition to its reliance upon the foregoing representations, for purposes of
rendering its Tax Opinion and other opinions, Counsel may assume the following:




                                                   -8-

GSDOCS-1170031-2
         Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 10 of 46                                ra
                                                                                                     (S
                                                                                                     D
                                                                                                     n
                   (a)   The originals or copies of each of the documents provided to Counsel are
                         authentic or accurate, as the case may be, and if presented in draft forrn^
                         will conform to the final documents as executed.                          M
                                                                                                   J*
                   (b)   No action will be taken by the Development General Partner, thd^l
                         Development Partnership or any other parties with respect to the0
                         transactions described herein which would have the effect of materially^
                                                                                                   O
                         altering the facts upon which an investment in the Development
                         Partnership is made.

                   (c)   The Development General Partner shall, upon request, perform any and all
                         acts and execute and deliver any and all certificates, instruments and other
                         documents that may be reasonably necessary or appropriate to carry out
                         any of the terms, conditions and provisions hereof or to carry out the intent
                         of this Representation Certificate.

               In the event any one or more of the provisions contained in this Representation
Certificate should be found to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall not in any way be
affected or impaired thereby, and this Representation Certificate shall be interpreted and
construed as if such provision, to the extent the same shall have been held invalid, illegal, or
unenforceable, had never been contained herein.




GSDOCS-1170031-2
         Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 11 of 46                  0"



                                                                                           D
                                                                                           a
                                                                                           D
                IN WITNESS WHEREOF, the undersigned has executed this Representations
Certificate as of the date set forth below:                                        *"
                                                                                           rO


Dated:             . 2003                                                                 D
         7
                                           Tenant's Development II, Limited Partnership

                                           By:      Tenant's Development II Corporation




                                                          Its President




STATE OF
                                   : ss.
COUNTY OF


       On this       day of           . 200^, before me personally                   , to me
known, who, being by me duly sworn, did depose and say that she is President of Tenant's
Development n Corporation, the corporation described in and which executed the foregoing
instrument; and that she signed her name thereto by order of the board of directors.



                                                           Notary Public




                                             -10-

GSDocs-1170031-2
         Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 12 of 46               D
                                                                                        rn
                                                                                        Q
                                                                                        D
                                          SCHEDULE A                                    o
                                                                                        *
                                  to the Representation Certificate                     m
                                                                                        fr
                                                                                        m
                                                                                        ,D
                                                                                        D

A.       Development Partnership Certificate of Limited Partnership.

B.       Copies of Certificate of Limited Partnership of the Development Partnership.

C.       Certificate of Legal Existence for the Development Partnership.




                                                -11-
GSDOCS-1170031-2
                 Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 13 of 46
                                                                                                                 rn

                                                                                                                 D
                                                                                                                 O
                                                                                                                 *
                                                                                                                 W

William Francis GaMn
   Secretary of the
                                                                                                                 n
  Commonwealth                                                                                                   4)
                                                     July 1, 2003
                                                                                                                 D
         To Whom it May Concern:

                I hereby certify that according to the records in this office, a Certificate of Formation of
         Limited Partnership was filed in this office by

                         TENANTS' DEVELOPMENT II, LIMITED PARTNERSHIP

         in accordance with the provisions of Massachusetts General Laws, Chapter 109, on April 16,
         2002.
                 I hereby certify that said Limited Partnership has not filed a Certificate of Cancellation to
         date.




                                                        In testimony of which,
                                                        I have hereunto affixed the
                                                        Great Seal of the Commonwealth
                                                        on the date first above written.




                                                         Secretary of the Commonwealth
      Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 14 of 46


                                                                                                                     u
                                                                                                                     D
                                                                                                                     D
APR. 11.2002 11:45AM        GOULSTON & STORKS                                        NO. 8586         P. 3   E^^
                                                                                                   FILED             to
                                                                                                                     3-
                                                                                               APR 1 6 2002          *
                               CERTIHCATE OF LIMITED PARTNERSHIP
                                           OF                                                 ^^
                                                                                            CORPORATION:; DIVISION
                                                                                                                     D
                        TENANTS' DEVELOPMENT X, LIMITED PARTNERSHIP

            Pursuant to the provisions of the Massachusetts Uniform Limited Partnership Act
      (the "Act"), the undersigned hereby agree, certify, and swear to this Certificate of Umited
      Partnership, as follows:

           1.    Name of Partnership. The name of the limited partnership is Tenants'
      Development n, Limited Partnership (the "Partnership").

             2.      gusmess of Partnership. The character of the business of the Partnership
       and its purpose are to acquire, own, develop, construct, rehabilitate, renovate, improve,
       maintain, finance, manage, operate, lease, sell, convey, assign, mortgage or otherwise
       deal with real property and to engage in any and all activities related thereto.

             3       Office of the Partnership: Agent fir Service of Process. The office of the
       Partnership for purposes of Section 4(1) of the Act (and the office at which its records are
       maintained for purposes of Section 5(a) of the Act) is c/o The Dawson-Longley
       Apartments, 400 Massachusetts Avenue, Boston, MA 021 154905. The name and
       address of the Partnership's agent for service of process in Massachusetts is Tenants' -
       Development Corporation, c/o The Dawson-Longley Apartments, 400 Massachusetts
       Avenue, Boston, MA 021 15-4905.

             4.      General Partner^ Tfome and Business Address. The name and business
       address of the general partner of the Partnership are:

             Tenants* Development n Corporation
             c/o The Dawson-Longley Apartments
             400 Massachusetts Avenue
             Boston, MA 02115-4905

             5.      pale of Dissolution of the Partnership. The latest date on which the
       Partnership is to dissolve is April 1, 2052.

             IN WITNESS WHEREOF, the undersigned, being the sole general partner of the
       Partnership, have signed and sworn to this Certificate of Limited Partnership under the
       penalties of perjury as of this /£*|day of April, 2002.

        Tenants' Development n Corporation



                              ! leric
         Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 15 of 46                      m
                                                                                               m
                                                                                               D
                                        SCHEDULE B                                              °
                                                                                                *
                                to the Representation Certificate                             po
                                                                                               ;f
                                                                                              m
                                                                                               ,D

                                                                                               O

A.      Certificate of Good Standing for the Development General Partner.

B.      Certified copies of the Articles of Incorporation of the Development General Partner and
        amendments.

C.      Corporate resolution of the Development General Partner.




GSDOCS-1170031-2
               Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 16 of 46


                                                                                                          a
                                                                                                          D
                                                                                                          Q

                                                                                                      D   CO


                        ttfje Contntontoealtb o£
Examiner                                    William Francis Galvin
                                         Secretary of the Commonwealth
                               One Ashburtoh Place, Boston, Massachusetts 02108-1512


                                           ARTICLES OF ORGANIZATION
                                             (General Laws, Chapter 156B)
Name
Approved                                                 ARTICUEI
                                             The exact name of the corporation is:

                                     Tenants' Development II Corporation

                                                         ARTIOJEII
                          The purpose of the corporation u to engage in the following bmmcu




                           To acquire, own, develop, construct, rehabilitate, renovate, improve,
                           maintain, finance, manage, operate, lease, sell, convey, assign, mortgage or
                           otherwise deal with real property, either directly or through limited
                           liability companies or other entities permitted to do so under applicable
                           law of the Commonwealth of Massachusetts.

                           To engage in and carry on any business activities permitted to a
                           corporation organized under Chapter 156B of the Massachusetts General
                           Laws, as from time to time amended, whether or not such activities are
                           related to those referred to in the preceding paragraph.




   C
   P '
   M       D
           D




                 AW*

  P.C                           « U»f **
                Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 17 of 46                                                      in

                                                                                                                                      D
                                                                                                                                      D
                                                                                                                                      O
                                                                                                                                      *
                                                                 ARTICLE HI
Scace the total number of shares and par value, if any. of each class of nock which the corporation b authorized to issue.

                                                                                                                                      fn
                WTTHOUTPARVALUE                                                    WTTHPARVALUE
                                                                                                                                      JO
      TYPE              NUMBEROFSHARES                  . TYPE                NUMBEROFSHARES               PARVALUE

   Common:                                              Common:               200,000                     $.01



   Preferred:                                            Preferred:



                                                                 ARTICLE IV
If more than one class of Jtock b authorized, sure a distinguishing designation for each class. Prior to the Usuance of any
shares of a class, if shares of another dan are outstanding, che corporation must provide a description of the preferences,
voting powers, qualifications, and special or relative rights or privileges of chat d«s and of each other class of which shares
arc outstanding and of each series then established within any class.




                                                                 ARTICLEV
The restrictions, if any, imposed by the Articles of Organization upon the transfer of shares of stock of any class are:


 None




                                                                 ARTICUEVI
"Other UwfoJ provisions, if any, for the conduct and regulation of the business and afiairs of the corporaoon, for its voluntary
dissolution, or for/limiting, defining, or regulating the powers of die corporation, or of its directors or stockholders, or of any
class of stockholders:

 None




 "If tbrrr trt nr fttritinti ttttt 'Nt**'.
                                                        frfaf*                                               ArtitUt »f A
 Ntut 71* frtttJing rix (6) mrtitUl frt cfmiutmJ   If
     Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 18 of 46
                                                                                                 JO
                                                                                                 PI

                                                                                                 D
                                                                                                 a

APR. 11.2002 11:45AM        GOULSTON & STORRS                                 MO 8586     P. 2
                                                                                                 eo

                                                                                                 JO

                                                                                                 Q




      April 11,2002


      Corporations Division
      Office of Secretary of the
      Commonwealth of Massachusetts


                                                                  "Tenants1 Development




                                           Tenants' Development Corporation

                                                  k
                                                 icl^-




         G5DOC3-" 10140-1
         Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 19 of 46
                                                                                          PI

                                                                                          D
                                          SCHEDULE E                                      °

                                  to the Representation Certificate                       CO
                                                                                          3-
                                                                                          m
                                                                                          £

                                                                                          a

List of litigation, investigations, tax audits, judgments, orders or other proceedings:




                                                 -15-

GSDOCS-1170031-2
         Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 20 of 46


                                                                            D
                                    SCHEDULE C                              °
                                                                            u
                                                                            *
                            to the Representation Certificate               B
                                                                            $•
                                                                            Pi
                                                                            M
                                [Intentionally Omitted]                     T




GSDOCS-1170031-2
         Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 21 of 46               cr


                                                                                        a
                                     SCHEDULE D                                         °

                             to the Representation Certificate
                                                                                        m
                                                                                        4)

                                                                                        D

A copy of the title policy for the Development Partnership Property with the Deed for the
Property.




                                           -14-

GSDOCS-1170031-2
         Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 22 of 46                        a

                                                                                                  n
                                          SCHEDULE F                                              °
                                                                                                  *
                                 to the Representation Certificate                               CO
                                                                                                 ±
                                                                                                 Pi
                                                                                                 J

A.       UCC, tax, lien, judgment and litigation searches for the Development Partnership.

B.       UCC, tax, lien, judgment and litigation searches for the Development General Partner.




GSDOCS-1170031-2
                           Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 23 of 46
                                                                                                    CSC- Wilmington                                                 T
CORPORATION SERVICE COMPANY
www incspot com
                                                                                                    Suite 400
                                                                                                    2711 Centerville Road                                          D
                                                                                                    Wilmington, DE 19808                                           O
                                                                                                    800-927-9800                                                   D
                                                                                                    302-636-5454 (Fax)                                             •s
                                                                                                                                                                   03


                                                              Order#                 153261-1                     Order Date               06/30/2003              PI
Matter/?     SETH
                                                       NOT PROVIDED                                                                                                J3
Additional Reference :

             Subject:                                                      TENANTS' DEVELOPMENT II, LIMITED PARTNERSHIP    O
             Jurisdiction :                                                Massachusetts-SECRETARY OF THE COMMONWEALTH, UCC
                                                                           DIVISION

             Request for :                                                 UCC Debtor Search
             Result:                                                       Records found


              File Type :                                                     Original
              File Number :                                                   144689
              File Date :                                                     03/01/1993
              Current Secured Party of Record                                 FEDERAL NATIONAL MORTGAGE ASSOCIATION

              File Type :                                                     Continuation
              File Number :                                                   499559
              File Date :                                                     09/25/1997
              Original File Number :                                          144689

              File Type :                                                     Continuation
              File Number :                                                   200317379620
              File Date :                                                     01/06/2003
              Original File Number :                                          144689


Ordered by MR. SEAN F. CONDON, ESQ. at PARAMOUNT FINANCIAL INC.

Thank you for using CSC. For real-time 24 hour access to the status of any order placed with CSC, access our website at
www.incspot.com.

If you have any questions concerning this order or IncSpot, please feel free to contact us.

Linda Snook
lsnook@cscinfo .com

 The responsibility for verification of the files and determination of the information therein lies with the filing officer; we accept no liability for errors or omissions.
                         Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 24 of 46
CORPORATION SERVICE COMPANY                                                                         CSC- Wilmington
www mcspot com
                                                                                                    Suite 400
                                                                                                          „      .„ _   ,                                        r~\
                                                                                                                                                                  IJ
                                                                                                    2711 Centerville Road
                                                                                                    Wilmington, DE 19808                                          O
                                                                                                                                                                  D
                                                                                                    800-927-9800
                                                                                                    302-636-5454 (Fax)                                            *
                                                                                                                                                                 CO

Matter*      SETH                                            Order*                 153261-1                     Order Date               06/30/2003             W
Additional Reference :                                NOT PROVIDED                                                                                               J>

             Subiect .                                                    TENANTS' DEVELOPMENT II, LIMITED PARTNERSHIP     a
             Jurisdiction :                                               Massachusetts-SECRETARY OF THE COMMONWEALTH, UCC
                                                                          DIVISION

             Request for :                                                UCC Debtor Search
             Result;                                                      Records found
                                                                           June 30 2003
             Thru Date :                                                          >
             No. of findings :                                             3

             Original UCC Filings :                                          1
             Amendments :                                                    0
             Continuations :                                                 2
             Assignments:                                                    0
             Releases:                                                       0

Ordered by MR. SEAN F. CONDON, ESQ. at PARAMOUNT FINANCIAL INC-

 [hank you for using CSC. For real-time 24 hour access to the status of any order placed with CSC, access our website at
     .incspot.com.

If you have any questions concerning this order or IncSpot, please feel free to contact us.

Linda Snook
lsnook@cscinfo.com

CSC Article 9 Compliant Searching                                                                                               .            . J , .. .
Under Revised Article 9, in order to conduct proper due diligence, all UCC debtor searches must be performed in both the old ArUcle 9 and Revsed ArUcle 9
jurisdictions. CSC accepts no responsibility for omissions resulting from an incomplete search request.

The responsibility for verification of the files and determination of the information therein lies with the filing officer, we aceept-no liability for errors or omissions.
                          Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 25 of 46
CORPORATION SERVICE COMPANY                                                                        CSC- Wilmington                                                *
wwv..mcspot com
                                                                                                   Suite 400                                                      -
                                                                                                   2711 Centerville Road                                          Q
                                                                                                   Wilmington, DE 19808                                           Q
                                                                                                   800-927-9800                                                   D
                                                                                                   302-636-5454 (Fax)                                             i
                                                                                                                                                                  CO
                                                                                                                                                                  d-
Matter#      SETH                                            Order*                 153261-1                     Order Date               06/30/2003              ^
Additional Reference :                                NOT PROVIDED                                                                                                M

             Subject .                                                    TENANTS' DEVELOPMENT II, LIMITED PARTNERSHIP                                             o
            Jurisdiction :                                                Massachusetts-U.S. DISTRICT COURT

             Request for :                                                Federal Tax Lien Search
                Thru Date :                                               June 3°. 20°3
             Result:                                                      Clear



Ordered by MR. SEAN F. CONDON, ESQ. at PARAMOUNT FINANCIAL INC.

Thank you for using CSC. For real-time 24 hour access to the status of any order placed with CSC, access our website at
www.incspot.com.

If you have any questions concerning this order or IncSpot, please feel free to contact us.

Linda Snook
lsnook@cscinfo.com

    Article 9 Compliant Searching                                                                                                                  .
Under Revised Article 9, in order to conduct proper due diligence, all UCC debtor searches must be performed in both the old AmcLe 9 and Rev,sed Amcle 9
jurisdictions. CSC accepts no responsibility for omissions resulting from an incomplete search request.

The responsibility for verification of the files and determination of the information therein lies with the filing officer; we accept no liability for errors or ormssions.
                          Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 26 of 46
CORPORATION SERVICE COMPANY                                                                        CSC- Wilmington                                               j-
www mcspoi cum
                                                                                                   Suite 400                                                     -
                                                                                                   2711 Centervillc Road                                         0
                                                                                                   Wilmington, DE 19808                                          Q
                                                                                                   800-927-9800                                                  Q
                                                                                                   302-636-5454 (Fax)                                            *
                                                                                                                                                                 CO
                                                                                                                                                                 ;i™
Matter*      SETH                                            Order*                 153261-1                     Order Date               06/30/2003               ^
Additional Reference :                                NOT PROVIDED                                                                                               ,.0

             Subject .                                                    TENANTS' DEVELOPMENT II. LIMITED PARTNERSHIP                                           JI
             Jurisdiction :                                               Massachusetts-U.S. DISTRICT COURT

             Request for :                                                Federal Judgment Search
                Thru Date :                                               June 30, 2003
             Result:                                                      Clear



Ordered by MR. SEAN F. CONDON, ESQ. at PARAMOUNT FINANCIAL INC.

Thank you for using CSC. For real-time 24 hour access to the status of any order placed with CSC, access our website at
www . incspot . com .

If you have any questions concerning this order or IncSpot, please feel free to contact us.

Linda Snook
lsnook@cscinfo.com

    Article 9 Compliant Searching
Under Revised Article 9, in order to conduct proper due diligence, all UCC debtor searches mnst be performed in both the old Article 9 and Rev,sed Article 9
jurisdictions. CSC accepts no responsibility for omissions resulting from an incomplete search request.

The responsibility for verificat.on of the files and determination of the information therein lies with the filing officer; we accept no liability for errors or omissions.
                           Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 27 of 46                                                                        Ul
CORPORATION SERVICE COMPANY                                                                         CSC- Wilmington
                                                                                                    Suite 400
\iuw.mcspoi com
                                                                                                    2711 Centerville Road
                                                                                                                                                                   a
                                                                                                    Wilmington, DE 19808
                                                                                                                                                                   a
                                                                                                    800-927-9800
                                                                                                                                                                  a
                                                                                                                                                                  *
                                                                                                    302-636-5454 (Fax)
                                                                                                                                                                  03


Matter*       SETH                                           Order*                 153261-1                      Order Date               06/30/2003
Additional Reference :                                NOT PROVIDED

                                                                           TENANTS' DEVELOPMENT II, LIMITED PARTNERSHIP                                           D
             Subject:
             Jurisdiction :                                                Massachusetts-SUFFOLK SUPERIOR COURT

             Request for :                                                 Local Judgment Search
                Thru Date                                                  June 30, 2003
             Result :                                                      Clear



Ordered by MR. SEAN F. CONDON, ESQ. at PARAMOUNT FINANCIAL INC.

Thank you for using CSC. For real-time 24 hour access to the status of any order placed with CSC, access our website at
www. incspot. com.

If you have any questions concerning this order or IncSpot, please feel free to contact us.

Linda Snook
1 snook@cscinfo. com

^^ Article 9 Compliant Searching
 Under Revised Article 9, in order to conduct proper due diligence, all UCC debtor searches must be performed in both the old Article 9 and Revised Article 9
jurisdictions. CSC accepts no responsibility for omissions resulting from an incomplete search request.

The responsibility for verification of the files and determination of the information therein lies with the filing officer; we accept no liability for errors or omissions.
                          Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 28 of 46                                                                        Si
CORPORATION SERVICE COMPANY                                                                         CSC- Wilmington                                               *
                                                                                                   SuilC
www mcspoi com
                                                                                                    2711 Centerville Road                                         Q
                                                                                                    Wilmington, DE 19808                                         Q
                                                                                                    800-927-9800                                                 O
                                                                                                    302-636-5454 (Fax)                                            *
                                                                                                                                                                 {0
                                                                                                                                                                 f
Matter*      SETH                                            Order*                 153261-1                     Order Date                06/30/2003             ^
Additional Reference :                                NOT PROVIDED                                                                                               4)
                                                                                                                                                                  I-H




             Subject .                                                     TENANTS' DEVELOPMENT II, LIMITED PARTNERSHIP                                           Q
             Jurisdiction :                                                Massachusetts-SUFFOLK SUPERIOR COURT

             Request for :                                                 Local Defendant Suit Search
                Records Searched :                                          Cases
                Thru Date :                                                June 30, 2003
             Result :                                                      Clear


             Other Names of
             Interest :                                  TENANTS DEVELOPMENT CORPORATION

Ordered by MR. SEAN F. CONDON, ESQ. at PARAMOUNT FINANCIAL INC.

Thank you for using CSC. For real-time 24 hour access to the status of any order placed with CSC, access our website at
www.incspot.com.

If you have any questions concerning this order or IncSpot, please feel free to contact us.

_ Ida Snook
lsnook@cscinfo . com

CSC ArUcle 9 Compliant Searching
Under Revised Article 9, in order to conduct proper due diligence, all UCC debtor searches must be performed in both the old Article 9 and Revised Article 9
jurisdictions. CSC accepts no responsibility for omissions resulting from an incomplete search request.

The responsibility for verification of the files and determination of the information therein lies with the filing officer; we accept no liability for errors or omissions.
                          Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 29 of 46                                                                        l\
CORPORATION SERVICE COMPANY                                                                        CSC- Wilmington                                                *
www incspoi com
                                                                                                   Suite 400                                                      ~
                                                                                                   2711 Ccnterville Road                                          D
                                                                                                   Wilmington, DE 19808                                           O
                                                                                                   800-927-9800                                                   D
                                                                                                   302-636-5454 (Fax)                                             *
                                                                                                                                                                  ra
                                                                                                                                                                  *
Matter*      SETH                                            Order*                 153261-1                     Order Date                06/30/2003             m
Additional Reference :                                NOT PROVIDED                                                                                                J)

            Subjcct .                                                      TENANTS' DEVELOPMENT II, LIMITED PARTNERSHIP                                           p
            Jurisdiction :                                                 Massachusetts-U.S. DISTRICT COURT

             Request for :                                                 Federal Defendant Suit Search
                Records Searched :                                          Cases
                Thru Date :                                                June 30, 2003
             Result :                                                      Clear



Ordered by MR. SEAN F. CONDON, ESQ. at PARAMOUNT FINANCIAL INC.

Thank you for using CSC. For real-time 24 hour access to the status of any order placed with CSC, access our website at
www . incspot . com.

If you have any questions concerning this order or IncSpot, please feel free to contact us.

Linda Snook


CSC Article 9 Compliant Searching
Under Revised Article 9, in order to conduct proper due diligence, all UCC debtor searches must be performed in both the old Article 9 and Revised ArUcle 9
jurisdictions. CSC accepts no responsibility for omissions resulting from an incomplete search request.

The responsibility for verification of the files and determination of the information therein lies with the filing officer; we accept no liability for errors or omissions.
                          Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 30 of 46                                                                       CO
CORPORATION SERVICE COMPANY                                                                        CSC- Wilmington                                               1r
nww.mcspoi.com
                                                                                                   Suite 400        „
                                                                                                                                                                  -
                                                                                                   2711 Centerville Road                                         Q
                                                                                                   Wilmington, DE 1980S                                          O
                                                                                                   800-927-9800                                                  D
                                                                                                   302-636-5454 (Fax)                                             *
                                                                                                                                                                 CO
                                                                                                                                                                 :t
Matter*      SETH                                           Order#                  153261-4                     Order Date              06/30/2003              |fj

Additional Reference:                                 NOT PROVIDED                                                                                                   J

             Subject .                                                    TENANTS' DEVELOPMENT II, CORPORATION                                                   D
             Jurisdiction :                                               Massachusetts-U.S. DISTRICT COURT

             Request for :                                                Federal Tax Lien Search
                Thru Date :                                               June 30, 2003
             Result :                                                     Clear



Ordered by MR. SEAN F. CONDON, ESQ. at PARAMOUNT FINANCIAL INC.

Thank you for using CSC. For real-time 24 hour access to the status of any order placed with CSC, access our website at
www.incspot.com.

If you have any questions concerning this order or IncSpot, please feel free to contact us.

Linda Snook
lsnook@cscinfo.com

    Article 9 Compliant Searching
Under Revised Article 9, in order to conduct proper due diligence, all UCC debtor searches must be performed in both the old Article 9 and Revised Amcle 9
jurisdictions. CSC accepts no responsibility for omissions resulting from an incomplete search request.

The responsibility for verification of the files and determination of the informauon therein lies with the filing officer; we accept no liability for errors or omissions.
                          Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 31 of 46                                                                        cr
CORPORATION SERVICE COMPANY                                                                         CSC- Wilmington                                                *
www incspoi com
                                                                                                    Suite 400
                                                                                                    2711 Ccnterville Road                                         D
                                                                                                    Wilmington, DE 19808                                          Q
                                                                                                    800-927-9800                                                 Q
                                                                                                    302-636-5454 (Fax)                                            *
                                                                                                                                                                 «
                                                                                                                                                                 ±
Matter*      SETH                                            Order*                 153261-4                     Order Date               06/30/2003             jq
Additional Reference:                                 NOT PROVIDED                                                                                               M

             Subject  -                                                   TENANTS' DEVELOPMENT II, CORPORATION                                                    Q
             Jurisdiction :                                               Massachusetts-U.S. DISTRICT COURT

             Request for :                                                 Federal Judgment Search
                Thru Date :                                                June 30, 2003
             Result:                                                       Clear



Ordered by MR. SEAN F. CONDON, ESQ. at PARAMOUNT FINANCIAL INC.

Thank you for using CSC. For real-time 24 hour access to the status of any order placed with CSC, access our website at
www.incspot.com.

If you have any questions concerning this order or IncSpot, please feel free to contact us.

Linda Snook
Isnook@cscinfo.com

    Article 9 Compliant Searching                                                                                                                    .
Under Revised Article 9, in order to conduct proper due diligence, all UCC debtor searches must be performed in both the old Article 9 and Rev,sed Amcle 9
jurisdictions. CSC accepts no responsibility for omissions resulting from an incomplete search request.

The responsibility for verification of the files and determination of the information therein lies with the filing officer; we accept no liability for errors or omissions.
                          Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 32 of 46                                                                        D
CORPORATION SERVICE COMPANY                                                                         CSC- Wilmington                                               i/i
w»™ pol com                                                                                         Suite 400
                                                                                                    2711 Centerville Road                                         D
                                                                                                    Wilmington, DE 1980S                                          D
                                                                                                    800-927-9800                                                  Q
                                                                                                    302-636-5454 (Fax)                                            *


Matter*      SETH                                            Order*                 153261-4                     Order Date                06/30/2003             pi
Additional Reference:                                 NOT PROVIDED                                                                                                £

             Subject :                                                    TENANTS' DEVELOPMENT II, CORPORATION                                                   Q
             Jurisdiction :                                               Massachusetts-U.S. DISTRICT COURT

             Request for :                                                 Federal Defendant Suit Search
                Records Searched :                                          Cases
                Thru Date :                                                June 30, 2003
             Result :                                                      Clear



Ordered by MR. SEAN F. CONDON, ESQ. at PARAMOUNT FINANCIAL INC.

Thank you for using CSC. For real-time 24 hour access to the status of any order placed with CSC, access our website at
www. incspot. com.

If you have any questions concerning this order or IncSpot, please feel free to contact us.

 Linda Snook
JADok@cscinfo.com

CSC Article 9 Compliant Searching
Under Revised Article 9. in order to conduct proper due diligence, all UCC debtor searches must be performed in both the old Article 9 and Revised Article 9
jurisdictions. CSC accepts no responsibility for omissions resulting from an incomplete search request.

The responsibility for verification of the files and determination of the information therein lies with the filing officer; we accept no liability for errors or omissions.
                          Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 33 of 46
CORPORATION SERVICE COMPANY                                                                        CSC- Wilmington
WW.W.IIH.SPOI com
                                                                                                   Suite 400        _
                                                                                                   2711 Centerville Road
                                                                                                   Wilmington, DE 19808
                                                                                                   800-927-9800
                                                                                                   302-636-5454 (Fax)


Matter*      SETH                                            Order*                 153261-4                     Order Date               06/30/2003
Additional Reference :                                NOT PROVIDED

              Subject .                                                    TENANTS' DEVELOPMENT II, CORPORATION
              Jurisdiction :                                               Massachusetts-SUFFOLK SUPERIOR COURT

              Request for :                                                Local Judgment Search
                 Thru Date :                                               J"ne 3°. 20°3
              Result :                                                     Clear



Ordered by MR. SEAN F. CONDON, ESQ. at PARAMOUNT FINANCIAL INC.

Thank you for using CSC. For real-time 24 hour access to the status of any order placed with CSC, access our website at
www.incspot.com.

If you have any questions concerning this order or IncSpot, please feel free to contact us.

Linda Snook
lsnook@cscinfo.com

    Article 9 Compliant Searching
Under Revised Article 9, in order to conduct proper due diligence, all UCC debtor searches must be performed in both the old Article 9 and Revised Article 9
jurisdictions. CSC accepts no responsibility for omissions resulting from an incomplete search request.

The responsibility for verification of the files and determination of the information therein lies w,th the filing officer; we accept no liability for errors or omissions.
                               Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 34 of 46                                                             N
ON SERVICE COMPANY                                                               CSC- Wilmington                                                            ^
                                                                                 Suite 400                                                                  ~
                                                                                 2111 Centerville Road                                                      °
                                                                                                                                                            D
                                                                                 Wilmington, DE 1980S
                                                                                 800-927-9800                                                               °
                                                                                 302-636-5454 (Fax)                                                         *
                                                                                                                                                            CO
                                                                                                                                                            fr
5ETH                                             Order*           153261-4                     Order Date               06/30/2003                          N
erence:                            NOT PROVIDED                                                                                                              ^

ject   .                                                TENANTS' DEVELOPMENT II, CORPORATION                                                                O
lsdiC[j0n :                                             Massachusetts-SUFFOLK SUPERIOR COURT

luest for :                                             Local Defendant Suit Search
Records Searched :                                      -Cases
Fhru Date :                                             June 30, 2003
ult :                                                   Clear


er Names of
.rest:                                TENANTS DEVELOPMENT CORPORATION

R. SEAN F. CONDON, ESQ. at PARAMOUNT FINANCIAL INC.

 using CSC. For real-time 24 hour access to the status of any order placed with CSC, access our website at
;om.

y questions concerning this order or IncSpot, please feel free to contact us.

                                                                                                                                                            ,e9
b.com

impliant Searching                                                                                                             .                            ussions.
rticle 9, in order to conduct proper due diligence, all UCC debtor searches must be performed in both the old Article 9 and Revised Article 9
; accepts no responsibility for omissions resulting from an incomplete search request.

 for verification of the files and determination of the information therein lies w,lh the filing officer; we accept no liability for errors or oimssions.
         Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 35 of 46


                                                                            D
                                       SCHEDULE G                           °

                               to the Representation Certificate


                                                                            J)

Copies of Tax Credit reservation documents.




GSDOCS-1170031-2
         Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 36 of 46                    UL
FILE No.463 05/13 '03 14:56   ID:COmUIMITY BUILDERS              FAX:617 695 9205     PAGE   2m

                                 U.S. Department of Housing and Urban Development            D
                                                                                             a
                                 MASSACHUSETTS STATE OFFICE, NEW ENGLAND AREA                D
                                 Office ofHouiing
                                 Thomas P. O'Neill, Jr. Federal Building                     CO
                                 10 Causeway Street - Third Floor                            *•
                                 Boston, Massachusetts 02222-1092
                                                                                             ffl
                                                                                             JJ
                                                                       MAR 1 2 2003          P

      Girma Belay
      Executive Director
      Tenants' Development Corporation
      400 Massachusetts Avenue
      Boston, MA 02115


      Dear Mr. Belay:
      SUBJECT:     Section 236 (e) (2? Approval
                   Project Name; SETH II
                   Project NO.: 023-44188
                   Location:        Boston, MA
            This is written as our approval o£ your November 14, 2001
       proposal (as revised) to recapitalize and Preserve the
       affordibilitv Of South End Tenants Houses II (SETH II) through
       tei?iof 2^(e) (2) decoupling. This includes gaining the
       Interest Reduction Payments contract to " a t « the
       rehabilitation of SETH II for extended a
             YOU have also requested approval of ^ Section 8



       Section 8 rent increase in accordance with the
       Renewal Guide. Our office has concurred with their
       reSendation and we have advised them to P«P« » *°lKt
       contract and provide you with written approval of the rent
       increase .
             SETH II is a 185-unit FHA-Insured Section 236 Project
       located in Boston, Massachusetts. The new owner, TDC II
       Limited Partnership, intends to preserve the Property **
       affordable housing through December 2020, Pursuant ^Section
       236 (a) (2) of the National Housing Act, as amended, ana as .
        implemented by HUD Notice HOO-8.



        MassHousing will then enter into a new Agreement fo^ ^erest
        Reduction Payments and perform oversight functions as tne
        aaoroved Public Agency. In addition to the MassHousing loans,
                                                                           s • - »"
        addl?lonaflources available for funding the acquisition and
         Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 37 of 46
FILE No.463 05/13 '03 14:56   ID:CQnWNITY BUILDERS       FAX:617 695 9205       PAGE




      transacton.


       (revised October 23r


       levels are as follows:




                                                                    S1199
                                                                    |1407
                                                                    J
                                                                    |
                                                                    |
                                $1740
          .Sectioa B rente approved throug* MarX Up to Market Progra».

                 approval of the decoupling transaction 1. conditioned
        on the following:



               requirements of Section 236a          ,                  Agreement




            transaction,
                                    s 5=5.=!- B,-— "
         2. The new owner. Che mortgagee and SUD^u9t execute
                                                                     our office on
                         24, 2003 and have found it
          3.   HUD must approve the Assignment of H*P to the new owner.
                                                2
         Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 38 of 46       I
FILE No.463 05/13 '03 14:56 ID:COt1UNlTY BUILDERS FAX:617 695 9205      PftGE
 ,'.; 4.     HUD must grant approval of the proposed management agent,
             The Community Builders.
            If you have any questions, please contact Teresa Cline at
       (617)994-8534.
                                       Very sincerely^yours,


                                       Ellen R. Connolly
                                       Director                v   \                O
                                       New England Multifamily

       cc,     ^am Shyevitch, The Community Builders
               William H- Grogan, Goulston and Storrs
 Case
One       1:20-cv-10911-LTS
    StoplOOO                             Document
             Affordable Housing Finance Application        1-6
                                                    [Version       Filed
                                                             1.1S| ©             05/12/20 Page 39 of 46                    CO
                                                                                                        Page 1
                                                                                                                           in
                                      Section 1
                                                                                                                           D
                                 PROJECT DESCRIPTION                                                                       Q
                                          Name and Address of Project
                                                                                                                           o

  1 . Project Name:                          SETHH
la . Application Completed By:               Adam Shyevitch
Ib . Original Application Date:                11/13/01             Application Revision Date:             5/16/03

 2 . Project Address:                        36 Scattered Site Buildings, See Exhibit 1
 3 . Neighborhood                            South End
 4 . City/Town                               Boston                                          MA            02118
                                                                                       (stale)          (zip code)
 5 . County                [SUFFOLK

 6   Scattered Sites?
     Please include a liii of addrestei in Exhibit 1.
 1 . Is this a qualified census tract?                                     Select A QCT     0708.00


 8 . Difficult to develop area                                 QCT information last updated on:


                                                   Development Plan

9 . Development Type (Please check all that apply.)
                      New construction
                      Acquisition, substantial rehab of existing housing
                      Acquisition, moderate rehab ot" existing housing
                      Acquisition, minimal or no rehab of existing housing
                      Adaptive re-use of non-residential structure


10 . Proposed Housing Type                  [Rental (except SRO or Assisted Living, see below)^


11 . Project Description:                    Number of buildings:


                            Rehabilitation of 185 scattered she rental units of affordable housing controlled by
                            Tenants' Development Corporation (TDC), a tenant-controlled not-for-profit organization
                            thai .serves as property manager and general partner for this development These
                            properties include some of the few remaining units of affordable, low-rise rental housin;
                            in the South End Rehabihtion will include structural envelope, mechanical systems, am
                            the units themselves. This project represents the first phase of a two part effort to

12 . Development Schedule:                                   Original        Revised         Optional user comment*
     Application Date                                        11/13/01                     Thirty-Six Buildings in 12
     Construction Loan Closing                            April 30, 200;     6/1/2003     phases
     Initial Loan Closing (MHFA only)                     April 30, 200;     6/1/2003
     Construction Start                                   April 30, 200;     6/1/2003
     50% Construction Completion                          July 30, 2003      3/1/2004
     Construction Completion                             October 30, 20C     12/1/2004
     First Certificate of Occupancy                       July 30. 2002      9/1/2003
     Final Certificate ot Occupancy                      October 30, 20C     12/1/2004
     Sustained Occupancy                                 October 30, 20C     12/1/2004
     Permanent Loan Closing                              October 30, 201     12/1/2004

   SETHII                                                   Application Date: 11/13/01        Revised Date 5/16/OJ
O Massachusetts Housing In vestment Corporation, 1993, 1994, 1995, 1999 in its own name and on behalf of MHFA, DHCD, and
  the MHP Fund. All rights reserved.
  Case
Section   1:20-cv-10911-LTS
        I Project Description                Document 1-6 Filed 05/12/20 Page  402 of 46
                                                                            Page

13 . Unit Mix:             Low-Income Low-Income          Low-Income     Other Income       Market            Total
                          Rental Assisted below 50%        below 60%     (User-defined)      Rate             Units
     0 bedroom                        13                                                                              20     Q
          room                       57                                                                               68     D
     2 bedrooms                      67                                                                               73
                                                                                                                             G
    'TEedrooms
     4 Dearooms                      10                                                                                12    *
     j Dcurooms                                                                                                              00
     Total Units                    157                                             13               15               185    ;*-
    Home Units*                                                                                                              Ki
   *HOME units included in the above totals. Other lnoome=BeIow                           of median income                   4)
14 . Unit Size in square feet
                           Low-Income Low-income          Low-Income     Other Income        Market         Average          D
                          Rental Abated below 50%          below 60%     (User-defined)       Rate         All Incomes
    0   bedroom                   500.0                                          500.0          500.0                 500
    1   bedroom                   700.0                                          700.0          700.0             700
    2   bedrooms                  900.0                                                         900.0              900
    3   bedrooms                 1100.0                                        11000           1100.0            1,100
    4   bedrooms                 13000                                                         1300.0            1,300
    5   bedrooms                 15000                                                         1500.0            1,500

15 Number of bathrooms in each unit;
                           Low-Income      Low-Income     Low-Income    Other Income        Market          Average
                          Rental A.wiMed   below 50%      below 60%     (U^er-defmed)        Rate          All Incomes
    0   bedroom                      .0                                            1.0               1.0               1.0
    1   bedroom                      .0                                            1.0               1.0               1.0
    2   bedrooms                                                                                     1.0               1.0
    3   bedrooms                                                                   1.5               1.5               1.5
    4   bedrooms                                                                                     1.5               1.5
    5   bedrooms                    2.0                                                            2.0                 2.0

16 . Funding Applied Fur:
     Please check all the funding that is being applied for at this time, with this application:

                          DHCD Tax Credit Allocation .



                          HOME Funding through DHCD ..
                          Massachusetts Housing Finance Agency (select all that apply):
                             Otlicial Action Status
                             Construction Financing/Bridge Financing
                             Permanent Financing

                          Massachusetts Housing Partnership (MHP) Fund:
                            Permanent Rental Financing Program

                          Massachusetts Housing Investment Corporation (select all that apply):

                             Tax Credit Equity Investment

                          Boston Department of Neighborhood Development (DND}:                No




   SETH II                                                  Application Dale: 11/13/0]         Revised Date: 5/J6/OJ
Section I. Project Description                                              Page 3
  Case      1:20-cv-10911-LTS                Document 1-6 Filed 05/12/20 Page  41 of 46                                     D
                                                                           New
17 . Number of buildings plannec              Total                     Construction                      Rehabilitation
    a. Single-Family                                   0
    b. 2-4 Family                                      0                                                                    D
    c. Townhouse                                       0                                                                    D
    d. Low/Mid rise                                   36                                                                    D
    e. High-rise                                       0                                                                    »
    f. Other                                           0
    TOTAL                                             36                                                                    CO
                                                                                                                            fr
18 Number of units:                                   185                                                                   m
                                                                                                                            .it
19 . Gross Square Footage
    a. Residential
    b. Commercial
                                               182,981
                                                   -
                                                                                                                            D

20 . Net Rentable Square Footage:                           Total                        Percent of Gross
    a. Residential                                           153,700    s.f.
    b Commercial                                                        s.f.

21 . Number of handicapped accessible units                             Percent of loui|

22 . Fire Code Type [                     Concrete frame




23 . Will building(s) include elevators?                      No

24 Are the following provided with the housing units:
        a. Range?                              Yes                                       Gas or electric'] Gas
        b. Refrigerator?
        c. Microwave?                                                              Optional userjwmmentv
        d. Dishwasher?                                                 Some bigger units will have washer-dryer hook ups.
        e. Disposal? . .
        f. Washer/Dryer Hookup?
        g Washer & Dryer''
        h. Wall-to-wall Carpet1' . . ..
        i. Window Air Conditioner?
        j. Central Air Conditioning? .

25 Are the following included in the rent:
        a    Heat?
        b.   Domestic Electricity? .
        c.   Cooking Fuel?
        d.   Hot Water?
        e.   Central A/C, if any''

26 . Type of heating fuel:


27 . Total no. of parking spaces:                                                            Enclosed:

28 Number of parking spaces exclusively for the use of tenants:
      a. Residential                                                                         Enclosed:
      b. Commercial                                                                          Enclosed:

  SETH II                                                   Application Date: 11/13/01          RevhedDate. 5/16/03
Section I. Project Description                          Page 4
  Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page  42 of 46
29 . Will rehabilitation require the relocation of existing tenants?                                                Yes
      Please include relocation plan as Exhibit 13.
                                                                                                                                   D
30 . Scope of rehabilitation: Please describe the following (or type N/A).                                                         O
           a. Major systems to be replaced:
                          Mechanical, electrical, and heating distribution need upgrade. 75% of units neeed new
                                                                                                                                   o
                                                                                                                                    -a
                          kitchens. 85% need new bathrooms All units need wall patching and painting.
                                                                                                                                   CO
           b Substandard conditions and structural deficiencies to be repaired:                                                    3-
                        Building envelope & windows, roofs, wood frame dormers, and masonry, hard wood
                        floors, stairs, including tread and rails; new entry systems consistent with Landmark
                                                                                                                                   m
          c. Special features/adaptations for special needs clients to be housed:
                          A strict interpretation of MAAB requirements would require the conversion of nine unilp                  D
                          to fully accessible, and common entry upgrades at some of the buildings. We anticipate
                           f^l-irm a imi-ianfj. fnr ijigff;^"*'"" hoggfl rin Ivvt gj'.-j.CP



31    Are energy conservation materials in excess of the Building Code?

          a. Insulation
          b Windows
          c Heating system

                                 Information On Site And Existing Buildings


32 . Size of Site:
33 . Wetlands area:
34 . Buildable area:
      Existing Conditions:
      What is the present use of the property'' Residential
      Number of existing structures:                   36
      Gross s.f of existing structures'           182,981
      If rehabilitation.                                                       number ol units   num. o! bedrooms

        a. Number of existing residential units/bedrooms                                      185              277
        b. Number of units/bedrooms currently occupied                                        178              267
39 If site includes commercial space:
       a. Square footage of existing commercial space:                             square feet
       b. Square footage currently occupied:                                       square feet
40    What are the surrounding land uses?            Primarily Residential and Neighborhood retail



      Utilities:
41    Are the following utilities available on the site:
      a. Sanitary sewer?
      b Storm .sewer?
      c. Public water1'
      d. Electricity?
      e. Gas?
      If any of the above are not available, is plan attached explaining how such service will be extended
         to the site?     I     N/A


     SETH II                                                      Application Date: 11/13/01               Revised Date: 5/16/03
Section
  Case  I. Project Description
            1:20-cv-10911-LTS                                              Page43
                                            Document 1-6 Filed 05/12/20 Page    S of 46
                                                                                                                    EM
      Zoning:                                                                                                       41
      Please include information on the property zoning in Exhibit 3. This should include a zoning map,
      highlighting any special use or dimensional restrictions on the property. If the present zoning does not      D
      allow for the proposed uxe, please explain current status and how approvals will be obtained.                 D
                                                                                                                    O
42 . Does the present zoning allow the proposed development?                    "       |   "V es       |           *
                                                                                                                    00
                                                                                                                    T
43 . Have you applied for a zoning variance, changefspecial permit or subdivision?



                                                                                                                    D

44 . Do you anticipate applying for a comprehensive permit under Chapter T\ "_ N/A                  |




      Site Control:
45 . What form of site control do you have?

      Include copies of the appropriate site control documents as part of Exhibit 4.


46 . Please provide details about your site control agreement.
      a. Name of Seller:
      b. Principals of seller corporation:
      c. Type of Agreement:
      d. Agreement Date:
      e. Expiration Date'
      f. Purchase price if under agreement nt
      g. Is there any identity of interest between buyer and seller?

47 . In the past three years, have there been any defaults on any mortgage on the
     property or any other forms of financial distress?                       |   No



48    Are there any outstanding liens on the property?                                      No

      Amenities and Services:
49 . Please indicate distance from site and locate on city/town map (Exhibit 1).
                                                       Distance
         a. Shopping facilities
         b. Schools
         c. Hospitals
         d. Parks and recreational facilities
         e. Police station .
         f. Fire station
         g. Public transportation
         h. Houses of worship
         i. City/Town Hall




     SETH II                                                Application Date 11/13/01       Revised Date: S/to/UJ
Section I. Project Description                          Page 6
  Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page  44 of 46
                                        Environmental Information
                                                                                                                m
50 . Is there any evidence ot' underground storage tanks or releases of oil             No
     or hazardous materials, including hazardous wastes, on the site or                                         a
     within close proximity to the site?                                                                        a
                                                                                                                a
51 . Has a Chapter 21E assessment been performed?                                       Yes
     Please include a copy as Exhibit 2

52 . Does the project consist of either: (a) new construction of more than
     100 units; or (b) substantial rehabilitation of more than 200 units, or
     where more than 10% new floor space is added?
                                                                                                                O




53 . Does the building require lead paint abatement?
     Lead inspection and a plan for abatement are required and should
     be included in Exhibit 2. Include information on how the budget
     will cover expense ofdeleading all units, except SRO's.

54 . Does the building require asbestos abatement?
     An asbestos report and a plan for abatement are required and should be included in Exhibit 2


55 . Do radon tests show radon levels exceeding four picocuries/liter?




56 . Is there any evidence that the premises are insulated with urea
     formaldehyde foam (UFFI)?



57 . Is the site located in an historic district, or contain buildings listed or        Yes
     eligible for listing in the State Register of Historic Places?
     A letter of approval from the local or Massachusetts Historical
     Commmision is required prior to commitment or closing

58 . Are there any above ground storage containers with flammable or                    Yes
     explosive petroleum products or chemicals within 1/2 mile of the site?

59 . Is the site located in a floodplain or wetlands area?                              No




60 . Does the site contain endangered animal or plant species?                          No

61 . Is the site subject to noise impact from jet airports within five miles, major
     highways within 1,000 feet, or rail traffic within 3.000 feet?               |     Yes



    SETH II                                                Application Date: 11/13/01    Reviled Date S/16/03
One SlopZOOO AfTonJable Housing Finance Application (Version 1.15) G
   Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 45 of 46
                                     Section 2
                            DEVELOPMENT TEAM SUMMARY
                                                                                                                                        D
                                                                                                                                        O
62. Developer/Sponsor Type                                                       Limited dividend partnership                           O
                                                                                                                                        *
                                                                                                                                        00
                                                                                                                                        3-
                                                                                                                                        PI
                                                                                                                                        JJ
63 . Developer/Sponsor:
                Form of Legal Entity                            501 (c)(3) Nonprofit Corporation                                        Q
                Legal Name                                      Tenants' Development Corporation
                Address                                         400 Massachusetts Avenue
                                                                Boston, MA 02115
                     Contact Person                             Girma Belay
                     Telephone No. / Fax. No.                    (617)247-3988                                  247-3979
                     E-mail                                     tdcsetMOearthlmk net
64 . Owner/Mortgagor:
                     Legal Name                                 TDC II Limited Partnership
                     Address                                    c/o Tenants' Development Corporation
                                                                400 Massachusetts Ave., Boston, MA 02115
                Has this entity already been formed?                   No
                Principals
                Principals
                Contact Person                                  Girma Belay, Tenants Development Corporation, Exec. Dir.
                Telephone No. / Fax. No.                                      (617)247-3988         |6l7-247-3979
                E-mail                                          tdcseth 1 (5jearthlink.net
65 . General Partner:
                Legal Name                                      TDC II, Inc.
                Address                                         400 Massachusetts Avenue
                                                                Boston, MA 02115
                     Has this entity already been formed?             No      |
                     Principal (if corporate)
                     Contact Person                             Girma Belay
                     % of Ownership
                     Telephone No. / Fax. No.                                 (617)247-3988                   1617-247-3979
                     E-mail                                     tdcseth Ifojearthhnk net

66 . General Partner:
                Legal Name
                Address

                     Has this entity already been formed?              No
                     Principal (if corporate)
                     Contact Person
                     % of Ownership
                     Telephone No. / Fax. No.
                     E-mail

   SETHI!                                                                         Application Dale-11/13/01     Revised Dote: 5/16/03
            Case 1:20-cv-10911-LTS Document 1-6 Filed 05/12/20 Page 46 of 46           tr

                                                                IC16348                D
                                                                                       Q
                                                                                       a




 16348
                                                                                       o


 Property Name                    South End Tenant's Housing II - Boston, MA

 Document Name                    CB   Representation Certificate of the Managing General Partne
 Document Date                    6/20/03
 DocumentTypeDescription          Equity Doc - Closing Binder

 Document Type                    Equity Doc - Closing Binder

 Collaborative
 Existing Doc ID
 Version                          FINAL




                                        BEST AVAILABLE COPY




HEADER
                                                                          User: DCAW
